Appeal from a judgment of the Supreme Court (Kane, J.), entered May 31, 1994 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
Petitioner’s contentions, which regard the legality of the indictment upon which he was convicted and the alleged failure of the trial court to decide a motion to dismiss on *939speedy trial grounds, could have been raised on direct appeal or in a motion pursuant to CPL article 440. In fact, petitioner concedes that the issue as to the indictment was the subject of such a motion, which was denied. Habeas corpus is generally not an appropriate remedy under such circumstances and the facts of this case do not merit a departure from traditional orderly procedure. We have considered petitioner’s other contentions and find them to be without merit.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.